        Case 1:14-cv-02355-JFM Document 124 Filed 05/10/19 Page 1 of 30



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
                                  NORTHERN DIVISION

________________________________________________
MARLON HALL, et al.,                             :
                                                 :
                Plaintiffs,                      :
                                                 : No. 1:14-CV-02355
v.                                               :
                                                 :
DIRECTV, LLC, et al.,                            :
                                                 :
                Defendants.                      :
________________________________________________ :

________________________________________________
JAY LEWIS, et al.,                               :
                                                 :
                Plaintiffs,                      :
                                                 : No. 1:14-CV-03261
v.                                               :
                                                 :
DIRECTV, LLC, et al.,                            :
                                                 :
                Defendants.                      :
________________________________________________ :

                     JOINT MOTION TO APPROVE FLSA SETTLEMENT

       Plaintiffs Marlon Hall, Alex Pierre, Kashi Walker, John Wood, Jay Lewis, Manuel

Garcia, and Kelton Shaw, by and through their undersigned counsel, move for an order

approving the settlement each of them has reached with Defendants DIRECTV, LLC

(“DIRECTV”) and DirectSat USA, LLC (“DirectSat”) (collectively, “Defendants”). Consistent
        Case 1:14-cv-02355-JFM Document 124 Filed 05/10/19 Page 2 of 30



with their settlement agreements with the Plaintiffs, Defendants do not oppose Plaintiffs’

request for approval.1

I.      PROCEDURAL HISTORY

        This case is one of several cases filed across the country on behalf of technicians

who installed and serviced DIRECTV systems. While this action has been proceeding in this

Court since July 2014, Plaintiffs have been pursuing these claims against DIRECTV and

certain of its contracting partners for many years, with some participating in the

predecessor suits Lang v. DIRECTV, Case No. 10-1085-NJB (E.D. La.) and Hall v. DIRECTV,

Case No. 13-08158 (C.D. Cal.) and other participating in Acfalle v. DIRECTV, Inc., Case No.

13-8108 (C.D. Cal.) and Arnold v. DIRECTV, No. 10-0352-JAR (E.D. Mo.).

        A.    Lang v. DIRECTV

        Plaintiffs Marlon Hall, John Wood, Alix Pierre, Kashi Walker, Jay Lewis and Kelton

Shaw previously opted in to a conditionally certified FLSA action pending in the Eastern

District of Louisiana styled Lang v. DIRECTV, Case No. 10-1085-NJB (E.D. La.). After the

Lang Plaintiffs defeated a motion to dismiss and to strike the class allegations (Lang Dkt.

42), the Lang court granted Plaintiffs’ motion for conditional class certification (Lang Dkt.

245).

        The parties in the Lang matter engaged in some limited class discovery which

revealed that Plaintiffs’ damages would be difficult to calculate on common proof at trial.

As a result, the parties filed a Joint Motion to Decertify the Lang action, which the Lang

1Defendants do not oppose this motion for purposes of settlement approval only. However,
Plaintiffs acknowledge that Defendants do not affirmatively endorse the arguments made
herein and reserve all rights to oppose any legal or factual position taken by Plaintiffs in
this motion at a later time should the Court not approve the settlement and/or in other
actions.

                                             2
        Case 1:14-cv-02355-JFM Document 124 Filed 05/10/19 Page 3 of 30



court granted on September 3, 2013, dismissing all of the Lang opt-in Plaintiffs without

prejudice, and tolling the statute of limitations for 60 days to permit the Lang opt-in

Plaintiffs to refile their individual claims. (Lang Dkt. 467.)

       B.        Hall v. DIRECTV – Central District of California

       On November 1, 2013, Marlon Hall, John Wood, Alix Pierre, and Kashi Walker filed

their individual claims against Defendants in Hall v. DIRECTV, Case. No. 13-08158 (C.D. Cal.)

(Dkt. 1), an action filed by former Lang Plaintiffs and others in the Central District of

California. (See Hall Dkt. 1.)

       On July 22, 2014, the Hall court entered an order transferring the claims of non-

California Plaintiffs with FLSA-only claims (including Marlon Hall, John Wood, Alix Pierre,

and Kashi Walker), closer to their home states or where they performed their work. (See

Hall Dkt. 59.)

       C.        Acfalle v. DIRECTV – Central District of California

       On November 1, 2013, Jay Lewis and Kelton Shaw filed their individual claims

against Defendants in Acfalle v. DIRECTV, Inc., Case No. 13-8108 (C.D. Cal.) (Dkt. 1) (Acfalle

Dkt. 9),an action filed by former Lang Plaintiffs and others in the Central District of

California. (See Acfalle Dkt. 1.)

       On July 22, 2014, the Acfalle court entered an order “dropping” 277 non-California

Plaintiffs with FLSA-only claims (including Jay Lewis and Kelton Shaw), dismissing them

without prejudice to refile their claims closer to their home states or where they performed

their work, and tolling the running of their statute of limitations for 90 days. (See Acfalle

Dkt. 71.)




                                                3
        Case 1:14-cv-02355-JFM Document 124 Filed 05/10/19 Page 4 of 30



       D.     Arnold v. DIRECTV

       Manuel Garcia previously filed a consent to become a party plaintiff in Arnold v.

DIRECTV, No. 10-0352-JAR (E.D. Mo.), a conditionally-certified collective action, pending in

the Eastern District of Missouri. Unlike Lang, which involved only those technicians that

were classified as independent contractors, Arnold concerned technicians who were

acknowledged W-2 employees of DIRECTV, and DIRECTV’s contracting partners such as

DirectSat, in addition to technicians who were classified as independent contractors.

       The Arnold matter was heavily litigated. Virtually every issue that could have been

disputed was subject to motion practice in that case. The parties briefed two motions to

dismiss–one for failure to state a claim (Arnold Dkt. 19), and one to dismiss or stay under

the first-filed rule in light of the Lang action (Arnold Dkt. 35). In September 2012, the

Arnold Plaintiffs moved for conditional collective action certification pursuant to the Fair

Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b). DIRECTV vigorously opposed certification

of the putative collective action, and on September 28, 2012, the Arnold Court granted

conditional certification of a nationwide collective action consisting of service technicians

who installed and serviced DIRECTV satellite television systems. (Arnold Dkt. 121 at 17.)

Following briefing on the form of notice to be issued to the court (see Arnold Dkt. 122 &

123) and after notice was sent, approximately three thousand plaintiffs opted into the

Arnold matter. Subsequently, the parties agreed to decertify the “contractor” technicians

and the Arnold court ordered that such plaintiffs could pursue individual claims and

ordered their statute of limitations continue to be tolled for 90 days. (Arnold Dkt. 221, 244.)

       E.     Plaintiffs’ Motion to Consolidate Before the Judicial Panel on
              Multidistrict Litigation



                                              4
         Case 1:14-cv-02355-JFM Document 124 Filed 05/10/19 Page 5 of 30



         By October 2014, around the time that this action was filed, Plaintiffs’ counsel had

filed at least 10 other related actions, with more than 30 additional actions to be filed,

across the country against DIRECTV asserting claims similar to the ones alleged here. To

conserve the resources of all parties and the courts, Plaintiffs moved to consolidate and

transfer the actions pursuant to 28 U.S.C. § 1407 before the Judicial Panel on Multidistrict

Litigation (“JPML”). (See In re DIRECTV Wage & Hour Litigation, MDL No. 2594.) DIRECTV

opposed the motion and, on February 6, 2015, the JPML denied transfer. (MDL Dkt. 51.)

         F.     Proceedings Before this Court

         After the JPML denied transfer, the parties continued to heavily litigate this case and

the related actions. Plaintiffs filed an Amended Complaint on March 20, 2015. (Dkt. 90.)

Defendants moved to dismiss, which this Court granted on June 30, 2015. (Dkt. 96–97.)

Thereafter, Plaintiff’s appealed the Court’s Judgment and Order dismissing the case. (Dkt.

98.) On January 25, 2017, the United States Court of Appeals for the Fourth Circuit reversed

the Court’s Judgment and Order dismissing this case. (Dkt. 102.)

         On March 6, 2017, the Fourth Circuit denied the Defendant’s Motion for Rehearing

En Banc. (Dkt. 105.) On June 5, 2017, Defendants filed a Petition for Writ of Certiorari in the

United States Supreme Court. (USSC Dkt.). Following the filing of four (4) amicus curiae

briefs in support of the Court granting certiorari, the Court requested a response from

Plaintiffs to Defendants’ petition on September 20, 2017. (USSC Dkt.). On November 20,

2017, Plaintiffs filed their brief in opposition to Defendants’ Petition for Writ of Certiorari.

(USSC Dkt.). On January 8, 2018, the Supreme Court denied Defendants’ Petition. (USSC

Dkt.).




                                                5
        Case 1:14-cv-02355-JFM Document 124 Filed 05/10/19 Page 6 of 30



       Despite this case’s unique appellate history, the parties and counsel in the related

cases then pending in other federal district courts across the country conducted extensive

discovery, including over 3.4 million documents exchanged and over 666 total depositions

conducted. Hanson Dec. ¶ 5.

       Further, comprehensive summary judgment motions were briefed in 12 other cases

pending elsewhere comprising over 100 separate motions. Id. The orders issued on those

motions were mixed. Defendants were successful on three motions, the plaintiffs survived

summary judgment in five cases, and dispositive motions were pending in six cases when

stays were put in place to allow the parties to explore a global settlement. Id. And courts

issued divergent orders on nearly every discreet legal issue.

       In October 2017, the first jury trial of a related case was held in the United States

District Court for the District of Arizona. That trial resulted in a defense verdict for

DIRECTV, the only defendant in that case. Conversely, several weeks after the Arizona trial,

the Central District of California issued an order granting Plaintiffs’ motion for summary

judgment on similar issues that had been decided in DIRECTV’s favor in that Arizona trial.

See Le v. DIRECTV, Case No. 2:16-cv-01369 (C.D. Cal.). With those opposing results in hand,

the parties conducted a mediation with the intent to settle all related cases nationwide.

This case was stayed to allow the parties to implement the global settlement framework

reached by the parties at the aforementioned mediation, as will be detailed infra. (Dkt. 118-

119) After several weeks of vigorous negotiations, the parties agreed to a settlement

framework which contemplated the resolution of this case under similar terms as the other

related cases, after the U.S. Supreme Court’s consideration of the aforementioned Writ of

Certiorari.


                                              6
        Case 1:14-cv-02355-JFM Document 124 Filed 05/10/19 Page 7 of 30



II.    THE PARTIES’ SETTLEMENT

       The settlements before the Court were the result of an intensive, weeks-long, arms-

length negotiation. Michael Dickstein, a well-respected mediator with deep experience

mediating a wide range of wage and hour litigation matters, conducted an in-person

mediation with representatives for all the parties on November 30, 2017, in Dallas, Texas.

Hanson Dec. ¶ 6. Although substantial progress was made on November 30, the parties

were unable to reach final agreement at the mediation. Over the course of subsequent

weeks, and with the assistance of Mr. Dickstein, the parties continued negotiations and

ultimately reached an agreement on a framework for settling this and the other related

cases on January 3, 2018. Hanson Dec. ¶ 7. The parties initially excluded this case from the

global settlement discussions as it was pending before the United States Supreme Court on

a petition for writ of certiorari. Hanson Dec. ¶ 21. On January 8, 2018, the Supreme Court

issued its order declining to grant the writ and the parties shortly thereafter agreed to

settle this case on the same terms as the other related cases in the global settlement, albeit

with a slightly reduced attorney’s fees figure. (Id.)

       Unlike a class or collective action settlement where a class representative sponsors

a settlement on behalf of the class, here, each of the Plaintiffs has specifically agreed to his

own individual settlement agreement with Defendants to resolve the claims that he asserts

in this case. Hanson Dec. ¶ 8. Those individual settlement agreements are attached as

Exhibit 1 to the Declaration of George Hanson submitted in support of this motion. The

settlement agreements do not effect general releases of all claims Plaintiffs may have

against Defendants (for example, the releases contained in the settlement agreements do

not extend to claims for workplace discrimination), but are limited to the release of


                                                7
        Case 1:14-cv-02355-JFM Document 124 Filed 05/10/19 Page 8 of 30



disputes relating to any wage and hour issues, including any such claims that were brought

or could have been brought in this case. Hanson Dec. Ex. 1. In exchange for the release and

dismissal of the case, each Plaintiff will receive between $3,500 and $13,950, based on the

length of time that he installed and serviced DIRECTV satellite television systems. Hanson

Dec. ¶ 10. The settlement agreements also provide that Plaintiffs’ counsel will receive the

discounted sum of $24,500 per Plaintiff in attorney’s fees and costs. Hanson Dec. ¶ 13.

III.   THE SETTLEMENT SHOULD BE APPROVED

       FLSA claims can be settled only under the supervision of the Secretary of Labor or

approved by a district court. 29 U.S.C. § 216(b), (c); Lynn’s Food Stores, Inc. v. U.S. Dep’t of

Labor, 679 F.2d 1350, 1353 (11th Cir. 1982); Garcia v. Decalo Med. Group, LLC, 2015 U.S.

Dist. LEXIS 17128, *4–5 (D. Md. Dec. 23, 2015) (“The Fourth Circuit has not directly

addressed the factors to be considered in deciding a motion for approval of an FLSA

settlement, however district courts in this circuit tend to apply the standard set by Lynn’s

Food Stores[.]”). To approve an FLSA settlement, the court must find that the settlement

represents a fair and reasonable resolution of a bona fide dispute under the FLSA. Garcia,

2015 U.S. Dist. LEXIS 17128 at *4–5. If the proposed settlement reflects a reasonable

compromise over contested issues, the Court may approve the settlement to promote the

policy of encouraging settlement of litigation. Id. But first, the court must determine

whether the proposed settlement is both fair and reasonable, and this includes an

evaluation of the reasonableness of the attorneys’ fees sought. Id. at *4. Based on the

contested nature of this litigation and the quality of the settlement, Plaintiffs respectfully

submit that this Court should approve the parties’ settlement agreements because they are

a fair and reasonable resolution of a bona fide dispute.


                                               8
        Case 1:14-cv-02355-JFM Document 124 Filed 05/10/19 Page 9 of 30



       A.        The Liability Portion of the Settlement Should Be Approved

       There can be no doubt that the claims at issue in this case constitute a bona fide

dispute. For many years, Plaintiffs have sought redress for what they allege to be

Defendants’ failure to pay them as required by the FLSA and the United States Department

of Labor’s interpreting regulations. In their defense, Defendants have consistently and

aggressively maintained that they have no liability whatsoever to Plaintiffs under the FLSA

or any other legal theory. Courts have long recognized that such disputes in litigation

regarding liability under the FLSA constitute a “bona fide dispute.” See Lynn’s Food Stores,

Inc., 679 F.2d at 1352-54. Indeed, the parties have agreed to settle this dispute only after

extensive discovery and motion practice conducted in several different, related cases over

several years.

       In addition, the parties’ settlements clearly constitute a “fair and reasonable

resolution” of this bona fide dispute. The global settlement was the result of arms-length

negotiation facilitated by one of the country’s most respected wage and hour litigation

mediators, Michael Dickstein. All of the parties were represented by experienced and

competent counsel who have handled numerous other wage and hour matters on class,

collective, and individual bases. Hanson Dec. ¶ 6. The parties spent considerable time and

energy analyzing the merits of the case and were intimately familiar with the strengths and

weaknesses of the parties’ litigation positions.

       Further, each of the Plaintiffs here has agreed to his own individual settlement.

Plaintiffs will receive meaningful compensation—a minimum of $3,500 per person, and up

to $13,950—calculated based on the number of weeks each Plaintiff worked overtime

during the FLSA’s two-year statute of limitations period. Specifically, each Plaintiff will


                                               9
       Case 1:14-cv-02355-JFM Document 124 Filed 05/10/19 Page 10 of 30



receive $150 for every week he worked overtime during the two-year FLSA statute of

limitations. Hanson Dec. ¶ 10. The number of overtime weeks for each Plaintiff is based on

the Plaintiff’s own estimate of weeks in which he worked overtime during the relevant

statute of limitations period. Hanson Dec. ¶ 11.2

       This amount fairly compensates Plaintiffs for the value of their claims for several

reasons. As an initial matter, the claims at issue in this case included the time period when

these Plaintiffs were classified as “independent contractors.” Thus, for these Plaintiffs to

recover anything, they had to prove that one or both of the Defendants “employed” them

for the purposes of the FLSA. There was substantial risk on these issues, as evidenced by

the fact that Defendants prevailed on the question of employment on summary judgment

motions in several related cases. Hanson Dec. ¶ 12. DIRECTV also prevailed on the question

of employment after a two-week federal jury trial in the District of Arizona last year

resulted in a defense verdict for DIRECTV (the only defendant in that case) on this issue.

Hanson Dec. ¶ 12. Here, if these Plaintiffs were unable to establish that Defendants were

their employers, their claims would have failed entirely.

       All Plaintiffs were also vulnerable to Defendants’ argument that, even if Plaintiffs

were employed by one or both Defendants, Plaintiffs were exempt as commissioned

employees of retail establishments. See, e.g., Carpenter v. DIRECTV, LLC, No. 14-CV-02854-

MJW, 2017 WL 4225797, *7 (D. Colo. May 16, 2017).

       Moreover, as noted above, several courts in the related cases have granted

Defendants’ motions for summary judgment on the issue of willfulness, holding that


2 Defendants do not agree with Plaintiffs’ calculations, but do not dispute them for
purposes of this motion.

                                             10
        Case 1:14-cv-02355-JFM Document 124 Filed 05/10/19 Page 11 of 30



Defendants did not willfully violate the FLSA, which limited plaintiffs’ recovery to a two-

year look back period.3      Assuming the question of willfulness would have survived

summary judgment here, it is possible a jury in this case would have concluded the same,

which would have made recovery of any third-year time in this case an unlikely

proposition.

       In addition, and dramatically impacting the scope of recoverable damages, there

was always the possibility that a jury would reject Plaintiffs’ primary claims and find that

Plaintiffs understood that their “piece-rate” compensation structure paid Plaintiffs for all

working time. Had a jury made such a determination, and found for Plaintiffs on all other

issues, the most Plaintiffs could have recovered was an overtime premium of just 0.5 times

their regular rate of pay for the few hours of overtime they worked during the weeks in

which they worked overtime and did not receive such pay. In that vein, several courts have

followed the Second Circuit’s reasoning in Lundy v. Catholic Health Sys. of Long Island, Inc.,

711 F.3d 106, 116 (2d Cir. 2013) and held that plaintiffs are legally foreclosed from

recovering damages for so-called overtime “gap” time. That is, plaintiffs cannot recover

wages, pursuant to a claim for unpaid overtime, for unpaid work they performed during the

first 40 hours worked in overtime weeks. Indeed, DIRECTV prevailed on this issue in a

motion in limine during the jury trial in the District of Arizona and in a pre-trial ruling on a

motion in limine in the Northern District of Iowa. Had Defendants prevailed on that issue

here, it would have been another independent basis to significantly reduce the recovery

available to Plaintiffs.

3See Schmidt v. DIRECTV, LLC, No. 14-cv-03000 (D. Minn.), Dkt. 314 at p. 15; Le v. DIRECTV,
LLC, No. 2:16-cv-01369 (C.D. Cal.), Dkt. 159 at pp. 37-38; Andersen v. DIRECTV, LLC, No.
2:14-cv-02307 (D. Ariz.), Dkt. 146 at pp. 14-15.

                                              11
       Case 1:14-cv-02355-JFM Document 124 Filed 05/10/19 Page 12 of 30



       Against this backdrop, a comparison of the amounts Plaintiffs are set to receive in

the settlements with their realistic “best day” after a successful trial demonstrates that the

compromises are reasonable and provide Plaintiffs fair consideration for the release set

forth in the Parties’ settlement agreements. The $150 per overtime week provided by this

settlement equates to 10 hours of additional pay per week at the rate of $15.00 per hour.

Hanson Dec. ¶ 11. Given that Plaintiffs most commonly worked five days per week, the

settlement provides two additional hours of pay for each day worked in an overtime week.

Id. If the settlement is viewed through the lens of Defendants’ argument that only the 0.5

overtime premium was recoverable, the settlement actually provides four hours of

additional pay per day. Id.     Though their time estimates varied somewhat, Plaintiffs

generally testified that they worked between 9 and 10 hours per day and that 2 to 4 of

those hours were unpaid. Id. Because the settlement effectively provides back pay for

between 2 and 4 hours (depending on which side’s proffered calculation is used) per day,

Plaintiffs’ counsel believes the settlement provides the Plaintiffs with close to “make

whole” relief. Id. While it is true that a jury could award them more after a successful

trial—for instance, liquidated damages or an additional year of limitations period upon

proving willfulness—it is also true that a jury could award them less, or nothing at all. In

light of all the risks of ongoing litigation, this settlement represents a reasonable resolution

of this case and should be approved.4


4 As noted above, this case is one of several related cases pending in federal courts around
the country. All other courts have issued orders approving settlements on the same basic
terms presented here as fair and reasonable. See Hebron, et al. v. DIRECTV, LLC, et al., Case
No. 1:14-CV-08155 (N.D. Ill.) (Doc. 238); Anaya, et al. v. DIRECTV, LLC, et al., Case No. 1:14-
CV-05703 (N.D. Ill.) (Doc. 238); Banks, et al. v. DIRECTV, LLC, et al., Case No. 1:14-cv-00398
(Doc. 108); Renteria‐Camacho v. DIRECTV, Inc. et al., Case No. 2:14-cv-02529 (Doc. 116);

                                              12
       Case 1:14-cv-02355-JFM Document 124 Filed 05/10/19 Page 13 of 30



       B.     The Attorney’s Fees Provision of the Settlement Should Be Approved

       The FLSA provides that a court “shall, in addition to any judgment awarded to the

plaintiff or plaintiffs, allow a reasonable attorneys’ fee to be paid by the defendant, and

costs of the action.” 29 U.S.C. § 216(b) (2008). Unlike most fee-shifting statutes, the

attorneys’ fee award under the FLSA is mandatory. Compare 29 U.S.C. § 216(b) (a court

“shall” award fees) with 42 U.S.C. § 1988(b) (a court “may” award fees “in its discretion”).

The “case law construing what is a ‘reasonable’ fee applies uniformly” to all federal fee-

shifting statutes. See City of Burlington v. Dague, 505 U.S. 557, 562 (1992). To encourage

employees to enforce their FLSA rights in court, and thus to further the public policies

underlying the FLSA, see Brooklyn Sav. Bank v. O’Neil, 324 U.S. 697, 709 (1945), Congress

has permitted individual employees to sue for back wages and liquidated damages and to


Tapia, et al. v. DIRECTV, LLC, et al., Case No. 2:14-cv-0939 (Doc. 125); Schmidt et al. v.
DIRECTV, LLC, et al., Case No. 0:14-cv-030000 (D. Minn.) (Doc. 345); Alston, et al. v.
DIRECTV, LLC, et al., Case No. 3:14-cv-04093 (D.S.C.) (Doc. 198); Rapczynski et al. v.
DIRECTV, LLC, et al., Case No. 3:14-cv-02441 (M.D. Penn.) (Doc. 136); Cringan et al. v.
DIRECTV, LLC, et al., Case No. 5:14-cv-06113 (W.D. Mo.) (Doc. 151); Mabry, et al. v. DIRECTV,
et al., Case No. 3:14-cv-698 (W.D. Ky.) (Doc. 97); Andersen, et al. v. DIRECTV, LLC, et al., Case
No. CV-14-02307 (D. Ariz.) (Doc. 237); Grettler, et al. v. DIRECTV, LLC, et al., Case No. 3:14-
cv-01052 (D. Conn.) (Doc. 218); Aulik, et al. v. DIRECTV, LLC, et al., Case No. 3:14-cv-01804
(D. Conn.) (Doc. 181); Berger v. DIRECTV, LLC, et al., Case No. 3:14-cv-01661 (D. Ore.) (Doc.
71); Chesley, et al. v. DIRECTV, LLC, et al., Case No. 1:14-cv-00468 (D.N.H.) (Doc. 76); Comer,
et al. v. DIRECTV, LLC, et al., Case No. 2:14-cv-01986 (S.D. Ohio) (Doc. 165); Delgado, et al. v.
DIRECTV, LLC, et al., Case No. 1:14-cv-01722 (S.D. Ind.) (Doc. 204); Demarco, et al. v.
DIRECTV, LLC, et al., Case No. 3:14-cv-04623 (D.N.J.) (Doc. 202); Al Azawi, et al. v. DIRECTV,
LLC, et al., Case No. 4:14-CV-02962 (S.D. Tex.) (Doc. 134); McCaffrey, et al., v. DIRECTV, LLC,
et al., Case No. 2:14-CV-00877 (E.D. Wis.) (Doc. 169); Amponsah, et al. v. DIRECTV, LLC, et
al., Case No. 1:14-cv-03314 (N.D. Ga.) (Doc. 204); Bryan, et al. v. DIRECTV, LLC, et al., Case
No. 5:14-cv-3063 (W.D. La) (Doc. 78); Buttita, et al. v. DIRECTV, LLC, et al., Case No. 3:14-cv-
00566 (N.D. Fla.) (Doc. 216); Addison. v. DIRECTV, LLC, Case No. 2:13-cv-08109 (C.D. Ca.)
(Doc. 113); Doucette, et al. v. DIRECTV, LLC, et al., Case No. 2:14-cv-02800 (W.D. Tenn.)
(Doc. 112); Belmont, et al. v. DIRECTV, LLC, et al., Case No. 1:14-cv-00889 (M.D.N.C.) (Doc.
100); Mullings, et al. v. DIRECTV, LLC, et al., Case No. 14-cv-05743 (S.D.N.Y.) (Doc. 199); and
Dowd, et al. v. DIRECTV, LLC, et al., Case No. 2:14-cv-14018 (E.D. Mich.) (Doc. 147).

                                               13
       Case 1:14-cv-02355-JFM Document 124 Filed 05/10/19 Page 14 of 30



receive reasonable attorney’s fees and costs. See 29 U.S.C. § 216(b). Thus, a prevailing

plaintiff in a FLSA case is entitled to a reasonable award of attorneys’ fees and costs.

Barrentine v. Arkansas‐Best Freight Sys., Inc., 450 U.S. 728, 740 n.16 (1981). Thus, a

prevailing plaintiff in an FLSA case is entitled to a reasonable award of attorneys’ fees and

costs. 29 U.S.C. § 216(b). Congress’ purpose in adopting fee-shifting provisions was to

strengthen the enforcement of selected federal laws by ensuring that private persons

seeking to enforce those laws could retain competent counsel by ensuring that if they

prevail, counsel will receive fees commensurable with what they could obtain in other

litigation. See S. Rep. No. 94-1011, p. 6 (1976), U.S. Code Cong. & Admin. News 1976, p.

5908; see also Soler v. G & U, Inc., 658 F. Supp. 1093, 1097 (S.D.N.Y. 1987) (“[i]t strongly

appears that Congress intended to encourage private citizen enforcement of the FLSA.”).

Civil enforcement of wage and hour laws is an important supplement to the work of

government regulators in carrying out the public policy of the FLSA. Andersen v. Mt.

Clemens Pottery Co., 328 U.S. 680, 686-687 (1946) (noting the FLSA is a “remedial” statute

that embodies “great public policy”).

       Courts typically use the “lodestar” method to determine a reasonable amount of

attorney’s fees under the FLSA. Moore v. Freeman, 355 F.3d 558, 565 (6th Cir. 2004). The

lodestar is calculated by multiplying the number of hours an attorney reasonably spent on

the case by an appropriate hourly rate, which is the market rate in the community for this

work. Id. There is a strong presumption that the lodestar amount is reasonable. Perdue v.

Kenny A. ex rel. Winn, 559 U.S. 542, 552-554 (2010).

       The settlement agreements with each of the Plaintiffs provides that Plaintiffs’

counsel will receive a flat amount of $24,500 for each Plaintiff, separate from the amounts


                                             14
       Case 1:14-cv-02355-JFM Document 124 Filed 05/10/19 Page 15 of 30



Defendants have agreed to pay the Plaintiffs to settle the liability portion of their claims.

Hanson Dec. ¶ 13. This agreement is reasonable not only because each Plaintiff has

individually agreed to that allocation, but also because this amount constitutes well greater

than a 50% discount on the lodestar calculated by Plaintiffs’ counsel incurred pursuing

Plaintiffs’ claims. Hanson Dec. ¶ 15–16.      As noted above, the Plaintiffs in this case

participated in Lang, Acfalle, and Arnold, actions that had been ongoing for more than seven

years. Plaintiffs’ counsel maintained detailed time records throughout the litigation. Those

records reflect an investment of over $25 million in lodestar in the individual post-Lang

actions, including this one, at a blended hourly rate of approximately $405 per hour. In

addition, Plaintiffs’ counsel has incurred over $1.5 million in costs pursuing the claims in

these cases.5 Hanson Dec. ¶ 15. Dividing the total lodestar amount calculated by Plaintiffs’

counsel, as well as the total costs amount, by the 342 Plaintiffs in the related actions

included in the parties’ global settlement results in an average amount of $72,423 in

lodestar and $4,574 in costs attributable to each Plaintiff. Plaintiffs’ counsel will receive

$24,500 to account for both fees and costs per Plaintiff, which reflects a substantial

discount—more than 50%—off the actual investment of time and out-of-pocket costs that

Plaintiffs’ counsel incurred in achieving this result. Hanson Dec. ¶ 16. By any measure, this

is a reasonable fee award. See Goodwin v. Citywide Home Loans, Inc., No.

SACV14866JLSJCGX, 2015 WL 12868143, at *4 (C.D. Cal. Nov. 2, 2015) (“The requested fee


5 Plaintiffs acknowledge, as indicated above, see fn. 1, supra, that Defendants’ non-
opposition to this motion does not amount to an endorsement of Plaintiffs’ positions
herein. To the contrary, Plaintiffs understand that Defendants reserve their rights to
oppose those positions, including Plaintiffs’ positions on the merits and their attorney’s fee
lodestar calculation should the Court not approve the parties’ settlement and/or in other
actions.

                                             15
       Case 1:14-cv-02355-JFM Document 124 Filed 05/10/19 Page 16 of 30



award amounts to approximately 60% of these incurred fees, and a negative multiplier in

this context suggests that the requested fee award is reasonable.”). Strong policy

considerations encourage litigants to settle on the amounts of attorney’s fees and costs to

be paid at the conclusion of litigation involving fee-shifting statutes.        See Hensley v.

Eckerhart, 461 U.S. 424, 437 (1983) (“A request for attorney’s fees should not result in a

second major litigation. Ideally, of course, litigants will settle the amount of a fee.”). Given

the reasonableness of the discounted lodestar and costs to be received by Plaintiffs’

counsel, there is no reason to disturb the parties’ agreements, and the fee and costs portion

of the settlement should readily be approved. See Guice v. DIRECTV, 2018 U.S. Dist. LEXIS

88585, *9-10 (May 24, 2018).

              1. In individual FLSA cases—as opposed to a class or collective action—
                 the Court’s review of the attorneys’s fees is focused on confirming
                 there was no potential collusion between Defendants and Plaintiffs’
                 counsel.

       As the Court knows, in a collective action settlement—as with a Rule 23 class action

settlement—it is obligated to conduct a review of all the settlement terms, including the

attorneys’ fees and expense reimbursement provisions, even when the parties have agreed

on those terms. See FRCP 23(e). The reason for that rule is apparent: in a class or collective

settlement, the claims of class members are being compromised by one or more

representative plaintiffs. Of course, a class or collective settlement is distinct from what is

before the Court here—the settlement of exclusively individual statutory claims in which

each Plaintiff is independently represented and personally agreed to the settlement terms.

Hanson Dec. ¶ 8. As a district court in this Circuit explained when considering the

attorneys’ fee provisions in an FLSA settlement and performing a more simplified lodestar

cross check rather than the detailed twelve-factor review:

                                              16
       Case 1:14-cv-02355-JFM Document 124 Filed 05/10/19 Page 17 of 30



       Assessing the fairness of attorney's fees under an FLSA settlement negotiated
       at arm's length is not identical to determining their reasonableness using the
       familiar lodestar method. … This number was negotiated and agreed to, and
       disclosed to all potential claimants, none of whom objected. In addition, all of
       the claimants signed individual releases after reviewing the settlement
       terms. Finally, each Plaintiff had entered into a written fee agreement with
       counsel specifying fees within the rates fixed by the parties' agreement.

Devine v. City of Hampton, 2015 WL 10793424, at *3 (E.D. Va. Dec. 1, 2015). As in Devine,

the attorney’s fee allocation for each plaintiff both in this case and the global settlement

was disclosed to each plaintiff. Hanson Dec. ¶ 13. But unlike the collective settlement in

Devine, here, each plaintiff signed an individual settlement agreement that recited the fee

just as each plaintiff had previously signed individual retainer agreements. Hanson Dec. ¶

13.

       Nonetheless, a review of the attorneys’ fees and expense reimbursement provisions

of the settlement is appropriate to confirm that those payments are the product of arm’s-

length negotiation, and not indicative of potential collusion between Defendants and

Plaintiffs’ counsel. Suffice to say that the undersigned counsel can fully assure the Court

that the settlement of this case was no product of collusion—rather it was the result of

many years of hard-fought litigation and subsequent arm’s-length negotiations—and that

the $24,500 in fees and expenses that the parties ultimately agreed to is a fair and

reasonable resolution of a bona fide dispute. Hanson Dec. ¶ 17 .

              2. Plaintiffs in this case benefitted from the lodestar expended in the
                 related cases and it is properly considered in evaluating the settled
                 fee.

       As noted above, the settlement of plaintiffs’ claims in this action was part of a larger

global settlement that resolved the claims of 342 plaintiffs pending in a total of 32 related

federal court actions across the country. At the outset of negotiations, Plaintiffs’ counsel


                                              17
       Case 1:14-cv-02355-JFM Document 124 Filed 05/10/19 Page 18 of 30



was guided by the principle that the claims of similarly-situated plaintiffs should be treated

the same way for settlement purposes. This concept of consistency across similarly-

situated plaintiffs was not only the fairest and most practical approach to a global

settlement, but was also consistent with the ethical requirements governing counsel when

representing multiple parties in litigation. Hanson Dec. ¶¶ 18-21. The primary variable

driving the individual settlement amounts was the number of weeks each plaintiff worked

during the applicable limitations period and end result of the global settlement was that

similarly postured plaintiffs were allocated the same dollar amount per week.6 Consistent

with this approach, attorneys’ fees and costs were allocated among similarly situated

plaintiffs in the related cases.7

       The plaintiffs in this case directly and substantially benefitted from the work

performed in the related cases. Hanson Dec. ¶ 22. Although this case was originally

transferred to this Court on July 22, 2014, the case was effectively in a stay from July 1,

2015 to January 8, 2018, while the parties litigated an appeal to the Fourth Circuit which

resulted in the reversal of the district court’s Order dismissing Plaintiffs’ Complaint.

6The amount per week allocated for each plaintiff in a related case depended on the status
of their claims relative to summary judgment. Plaintiffs who had litigated and survived
summary judgment by court order were allocated $200/week; plaintiffs whose claims had
not received a ruling on summary judgment were allocated $150/week; and plaintiffs who
had judgment entered against them (but were on appeal) were allocated $50/week.
Hanson Dec. ¶ 21.

7Plaintiffs in the related cases who had judgment entered against them and were on appeal
were allocated $13,000 per capita for attorneys’ fees and costs, and all other plaintiffs were
allocated $26,000 per capita for attorneys’ fees and costs. Hanson Dec. ¶ 22. As noted
above, this case was uniquely procedurally postured and the parties arrived at $24,500 per
capita for attorneys’ fees and costs as part of the settlement of this case. Hanson Dec. ¶ 21.
The reason for the $1,500 distinction was that the $26,000 figure included approximately
$1,500 in costs that were fully recouped through the global settlement and, thus, should
not be assessed against Defendants in the instant settlement, which shortly followed.

                                             18
       Case 1:14-cv-02355-JFM Document 124 Filed 05/10/19 Page 19 of 30



Hanson Dec. ¶ 23. See Hall, et al. v. DIRECTV, LLC, et al., App. Case No. 15-1857 (L), Doc. No.

60-1 (4th Cir. January 25, 2017). The case remained in a stay while the parties litigated a

Petition for Writ of Certiorari before the United States Supreme Court.

       By the time this case was back on the active docket, as a result of the immense

amount of work in the related cases (that eventually included hundreds of depositions,

exchange of millions documents, more than many separate motions for summary judgment,

and a jury trial in Phoenix, Arizona), all parties had been provided with sufficient

information to contemplate a settlement on fair and reasonable terms. Hanson Dec. ¶ 24. It

is undeniable that settlement of this case would not have been reached but for the hours

committed and results obtained (both favorable and unfavorable) in the earlier related

cases. For this reason, and as part of the global settlement, it was appropriate to apportion

attorneys’ fees and costs across all plaintiffs. Hanson Dec. ¶ 25.

       There is also relevant authority supporting that lodestar and costs incurred in

related cases that favorably impacted and advanced this litigation should be considered

when evaluating the reasonableness of the fees and costs as agreed by the parties. In

analyzing whether time spent on prior litigation may be recoverable or considered in

assessing the reasonableness of an award of attorneys’ fees in later litigation, the Supreme

Court has held that the pivotal question is whether the work “was both useful and of a type

ordinarily necessary to advance the [] litigation to the stage it reached before settlement.”

Webb v. Bd. of Educ. of Dyer Cty., Tenn., 471 U.S. 234, 243 (1985).

       Although Plaintiffs’ counsel has not been able to identify any Fourth Circuit case law

on this point, decisions from the Third and Sixth Circuits have expanded upon the Supreme

Court’s Webb decision. For example, in O’Brien v. Ed Donnelly Enterprises, Inc., 575 F.3d 567,


                                              19
       Case 1:14-cv-02355-JFM Document 124 Filed 05/10/19 Page 20 of 30



573–74 (6th Cir. 2009), abrogated on other grounds by Campbell‐Ewald Co. v. Gomez, 136 S.

Ct. 663 (2016), the district court initially certified an FLSA collective and eight opt-ins

joined the case. After discovery, the court granted decertification and dismissed the opt-ins’

claims without prejudice. Thereafter, the opt-in plaintiffs filed individual claims that were

consolidated in Dellarussiani, and which were thereafter resolved by offers of judgment.

When plaintiffs’ counsel moved for fees, they requested fees for work expended in the

predecessor O’Brien case. The district court, however, only granted attorneys’ fees for time

spent in the Dellarussiani case, reasoning that, because the plaintiffs had not prevailed

in O'Brien, they were not entitled to fees for work expended in that case. Id. at 574, 576.

       On appeal, the Sixth Circuit held that the district court abused its discretion in

denying the opt-in plaintiffs’ attorneys’ fees from the original O’Brien case merely because

they did not prevail in that case. Id. at 576 (“[T]he [FLSA] statute does not bar the district

court from awarding attorney fees incurred in the [original] O’Brien suit for the [later filed

individual opt-in suits]”). In determining whether to award fees from a decertified

collective action, the Sixth Circuit focused on whether the work performed in the original

suit benefitted the plaintiffs in their subsequent individual suits. Id. Thus fees for

depositions in the original suit that “uncovered facts surrounding the [opt-in] plaintiffs’

claims . . . should not be rejected,” even if the depositions were conducted as part of the

original named plaintiffs’ efforts to obtain collective certification. Id. Other “discovery

concerning the [opt-in] plaintiffs’ claims” that took place in the original action should

likewise be compensable. Id.

       Similarly, the Third Circuit has held that attorneys’ fees incurred in prior, related

litigation are recoverable in a subsequent litigation when the prior work was necessary to


                                              20
       Case 1:14-cv-02355-JFM Document 124 Filed 05/10/19 Page 21 of 30



secure the final result obtained in the subsequent case. In Keenan v. City of Philadelphia,

983 F.2d 459 (3d Cir. 1992), for example, the court considered an action under 42 U.S.C. §

1983 alleging, among other things, gender discrimination in the Philadelphia police

department. After a jury found for plaintiffs, the district court awarded attorney’s fees to

plaintiffs including “hours spent on preparation, litigation, and appeal of a labor arbitration

hearing concerning plaintiffs . . . that preceded [the litigation].” Keenan, 983 F.2d at 474. On

appeal, the city of Philadelphia argued that such time should not be compensated because

the arbitration was an optional, internal administrative proceeding. The Third Circuit

rejected the argument, noting that work that is “useful and of a type ordinarily necessary to

secure the final result obtained from the litigation” is properly compensable. Id. Because

the arbitration testimony was used at trial and served the purposes of discovery in the

subsequent case, the district court held that the time spent on the arbitration matter was

“inextricably linked to the issues before the district court,” and the Third Circuit affirmed

the district court’s reasoning. Id.

       Similarly, in Gulfstream III Assocs., Inc. v. Gulfstream Aerospace Corp., 995 F.2d 414,

419 (3d Cir. 1993), the Third Circuit reversed the district court’s categorical denial of fees

and expenses from a prior litigation. The Third Circuit noted Supreme Court precedent

generally allowing attorneys’ fees for time that is “‘reasonably expended’ to advance the

litigation for which fees were sought.” Id. at 420, quoting Webb, 471 U.S. at 234. It therefore

concluded that “there is no blanket legal impediment to including time spent in another

litigation in a fee award,” and held that “if the plaintiff can prove that the fees and expenses

incurred in the other litigation resulted in work product that was actually utilized in the

instant litigation, that the time spent on other litigation was ‘inextricably linked’ to the


                                              21
       Case 1:14-cv-02355-JFM Document 124 Filed 05/10/19 Page 22 of 30



issues raised in the present litigation, and that plaintiff has not previously been

compensated for those fees and expenses, then the district court may include those fees

and expenses in its fee award.” Id. at 419, 420.

       The question before the Court is then, considering the related facts and intertwined

procedural posture of the related cases, whether time spent in the related cases materially

benefitted the Plaintiffs in this case. Given the significantly more advanced posture of the

related cases (many through summary judgment and one through trial), the voluminous,

overlapping and coordinated discovery record developed across all the related cases, and

the favorable ruling from the Fourth Circuit, Plaintiffs’ counsel’s work in the related cases

materially benefitted these plaintiffs and resulted in the global settlement through which

this case was resolved.

               3. Plaintiffs’ counsel’s lodestar and timekeeper information

       Submitted along with this motion is the declaration of lead attorney George A.

Hanson that includes a chart identifying hours expended and lodestar incurred in the

related litigation. See Exhibit      . Counsel’s records reflected that a total of 61,868.4

hours were expended pursuing the claims of 342 plaintiffs in 32 related federal actions

pending across the country.8 At counsel’s standard hourly rates, the total lodestar

expended was $25,148,573.13. Dividing the total lodestar by total hours expended results

in an aggregate blended rate of $406.48 per hour. Importantly, plaintiffs presented total

8These 342 plaintiffs, including all Plaintiffs in this action, were formerly party plaintiffs of
collective actions pending in the Eastern District of Louisiana (Lang, et al. v. DIRECTV, Case
No. 10-1085-NJB (E.D.La.)) and the Eastern District of Missouri (Arnold, et al. v. DIRECTV,
Case No. 10-0352-JAR (E.D.Mo.)). After decertification of those representative actions, 342
of the former opt-ins chose to continue to pursue their claims on an individual basis.
Hanson Dec. ¶ 4.



                                               22
       Case 1:14-cv-02355-JFM Document 124 Filed 05/10/19 Page 23 of 30



expenditure of lodestar and blended rate only as reference points; Plaintiffs’ counsel do not

seek their actual lodestar. In fact, the amount the parties have agreed for fees and costs to

resolve all the related litigation is far less. After reimbursement of $1,593,318.45 advanced

as litigation costs, under the global settlement Plaintiffs’ counsel will receive a total of

$6,871,681.55 in fees for the 32 related actions. Dividing $6,871,681.55 by total hours of

61,868.4 results in a blended rate of $111.07 per hour across all related cases. Hanson

Dec. ¶ 16.

       Exhibit 2 attached to George Hanson’s Declaration identifies by name, position,

years of experience, hours billed and hourly rate, all time keepers who devoted substantial

hours to the related litigation, and also provides a description of the work and

responsibilities performed by each attorney and staff member. Given that any recovery of

fees was wholly contingent on a successful outcome, there was certainly no incentive for

Plaintiffs’ counsel to engage in unproductive time or duplicative tasks. To the contrary, the

related litigation was staffed to maximize efficiency with each attorney and staff member

performing work commensurate with his or her level of experience and skill. Hanson Dec.

¶¶ 28–29.    That said, as the Court will see from the summary chart, the outcome

represented by this settlement required a truly prodigious amount of work from a large,

dedicated team of attorneys and professional staff, each performing the necessary tasks

vital to the ultimate resolution of this and the related cases. Hanson Dec. ¶¶ 28–29.

       Plaintiffs’ counsel are not asking the Court to approve their standard rates because,

in order to facilitate compromise and a fair result of all plaintiffs, counsel has agreed to

receive an aggregate discounted blended rate fee of $117.07 per hour across all the related

cases. Nonetheless, were this to be a contested fee application or common fund fee request


                                             23
       Case 1:14-cv-02355-JFM Document 124 Filed 05/10/19 Page 24 of 30



rather than individual settlements, Plaintiffs’ counsel respectfully submit that their

standard rates are reasonable given, among other factors, the complexity of the work and

the experience and reputation of counsel. In addition, the Fourth Circuit has held that it is

appropriate for the district court to evaluate attorneys’ fees in the context of a national

market where, as here, the litigation is national in scope and there is not a true market for

this type of litigation in the location where the district court resides. See, e.g., Rum Creek

Coal Sales, Inc v. Caperton, 31 F.3d 169, 179 (4th Cir. 1994) (noting that “[r]ates charged by

attorneys in other cities, however, may be considered” when the complex and specialized

nature of the case are such that there is not a true market for that type of litigation where

the district court sits and “the party choosing the attorney from elsewhere acted

reasonably in making the choice.”).

       Although Plaintiffs’ counsel does not seek to be compensated at their standard

hourly rates in this settlement, as noted in the attached declaration—those rates have been

routinely approved throughout the country—including in cases litigation similar claims

against DIRECTV. Hanson Dec. ¶¶ 31–39. The disparity between the effective hourly rates

actually recovered in this settlement and Plaintiffs’ counsel’s standard hourly rates further

underscores the reasonableness of the fee request before the Court.

              4. Fourth Circuit’s twelve factors

       A brief review of each of the Fourth Circuit’s twelve factors further illustrates that

the discounted fee ($111.07 per hour in aggregate) sought as part of this settlement is

reasonable. See Garcia, 2015 U.S. Dist. LEXIS 17128, *12–13 (D. Md. Dec. 23, 2015)

(reviewing 12-factors in finding $28,000 fee for single-plaintiff case reasonable).




                                              24
       Case 1:14-cv-02355-JFM Document 124 Filed 05/10/19 Page 25 of 30



       Factor 1:      Time and Labor Expended

       As discussed extensively above, in the more than eight years spent pursuing

litigation on behalf of the 342 related plaintiffs, Plaintiffs’ counsel has expended 61,868.4

total hours to bring these cases to closure (excluding the considerable time spent moving

for settlement approval in the 32 related cases, working with the settlement administrator

and communicating with clients about the settlement). This factor supports the settled fee.

Hanson Dec. ¶ 46.

       Factor 2:      The Novelty and Difficulty of the Questions Raised

       These related cases involved myriad questions of novel and unsettled law under the

FLSA, including: (i) whether plaintiffs were properly classified as “independent

contractors” or, as a matter of economic reality, were “employees” as a matter of law, (ii)

whether defendants’ unique piece-rate compensation schemes were compliant with the

FLSA and its governing regulations and paid plaintiffs for all hours worked, (iii) whether

uncompensated hours worked under 40 in an overtime week are compensable under the

FLSA and its governing regulations, (iv) whether the retail sales exemption under Section

7(i) precluded plaintiffs’ claims as a matter of law, (v) whether an employer must have

actual notice that a worker misclassified as an independent contractor was working

overtime, and (vi) whether defendants’ alleged violations of the FLSA were “willful” such

that the FLSA’s limitations period extended from two to three years. The fact that federal

courts issued divergent rulings on essentially every one of these issues only underscores

the challenge and difficulty of the questions raised in this litigation. This factor supports the

settled fee. Hanson Dec. ¶ 47.




                                               25
       Case 1:14-cv-02355-JFM Document 124 Filed 05/10/19 Page 26 of 30



       Factor 3:     The Skill Required to Properly Perform the Legal Services
                     Rendered

       Wage and hour law is by its nature complex, often technical, and requires years of

experience to fully master the legal concepts. The skill required to prosecute these related

cases was significantly magnified by the fact that defendants are sophisticated entities that

articulated numerous good faith defenses premised on a technical reading of the FLSA and

its governing regulations. This is in contrast to a garden variety wage and hour claim for

unpaid overtime or minimum wage violations. Of course, simultaneously prosecuting

hundreds of individual wage and hour claims across dozens of federal jurisdictions only

compounds the challenge and requires not only technical skill but considerable

organizational and management skill as well. This factor supports the settled fee. Hanson

Dec. ¶ 48.

       Factor 4:     The Attorney’s Opportunity Costs in Pressing the Instant
                     Litigation

       Every one of the more than 60,000 hours Plaintiffs’ counsel spent on this case and

the related cases was an hour not spent working on or developing cases that may have

presented a far higher return on investment. The cost of this lengthy litigation in the form

of lost opportunities for alternative work is very real. Indeed, the principal lawyers

responsible for this litigation were effectively precluded from undertaking other

representation for many years due to the demands of these cases. This factor supports the

settled fee. Hanson Dec. ¶ 49.

       Factor 5:     The Customary Fee for Like Work

       As described above, settlements involving the same fees as sought here have been

recently approved by each of the other federal courts in the related actions. In addition,


                                             26
       Case 1:14-cv-02355-JFM Document 124 Filed 05/10/19 Page 27 of 30



Plaintiffs’ counsel typically resolve their cases, whether by settlement or winning

judgments, that result in fees many multiples higher than the effective hourly rate of the

settled fees in this case. This factor supports the settled fee. Hanson Dec. ¶ 50.

       Factor 6:      The Attorney’s Expectations at the Outset of the Litigation

       Plaintiffs’ counsel typically initiates litigation of this nature with the expectation

that a (hopefully favorable) resolution will be achievable in no more than 2–3 years and

without an overwhelming expenditure of resources. These related cases belied those

expectations, and required a much longer time horizon and far more significant investment

of attorney resources and out of pocket expenses than was expected at the outset.

Nonetheless, mindful of their obligation to their clients, counsel did everything necessary

to bring these cases to a satisfactory resolution. This factor supports the settled fee. Hanson

Dec. ¶ 51.

       Factor 7:      The Time Limitations Imposed by the Client or Circumstances

       It is self-evident that the simultaneous prosecution of multiple related cases over

many years inevitably imposed significant limitations on Plaintiffs’ counsel’s available time.

Without going into undue histrionics, suffice it to say Plaintiffs’ counsel sacrificed much

personal and family time in order to meet the demands of this litigation. This factor

supports the settled fee. Hanson Dec. ¶ 52.

       Factor 8:      The Amount in Controversy and the Results Obtained

       As noted in Plaintiffs’ original submission, each Plaintiff in this case will receive no

less than $150 for each week worked during the FLSA’s two-year limitations period, and no

Plaintiff will receive less than a minimum payment of $3,500. The overall range of each

Plaintiff’s recovery in this case will be from $3,500 to $13,950. Given the factual


                                               27
       Case 1:14-cv-02355-JFM Document 124 Filed 05/10/19 Page 28 of 30



circumstances (as well as the significant risks), the settlement provides Plaintiffs with close

to “make whole” relief. This factor supports the settled fee. See Hanson Dec. ¶ 53.

       Factor 9:      The Experience, Reputation and Ability of the Attorneys

       At the risk of self-aggrandizement, it is nonetheless fair to say that Plaintiffs’ counsel

are regarded as among the most experienced and skilled wage and hour attorneys in the

country. A more fulsome recitation of counsel’s experience, reputation and qualifications

are contained within the supporting declarations. Plaintiffs’ counsel respectfully submits

that this factor supports the settled fee. Hanson Dec. ¶ 54 and Ex. 4, Declarations

Compilation; Ex. 5 Werts Dec. ¶¶ 5–8.

       Factor 10:     The Undesirability of the Case within the Community

       For the reasons stated in the Fitzgerald Declaration, originally submitted in support

of the motion to approve settlement in the Northern District of North Carolina—of course,

also situated in the Fourth Circuit—it is unlikely that there are many (if any) local firms

that would have viewed it as desirable to take on this litigation given its tremendous scope

and demands. This factor supports the settled fee. Hanson Dec. ¶ 55; Fitzgerald Dec. ¶ 7.

       Factor 11:     The Nature and Length of the Professional Relationship between
                      Attorney and Client

       The relationship between Plaintiffs’ counsel and Plaintiffs began many years ago

when Plaintiffs opted-in to one of the predecessor conditionally certified collective actions.

The fact that Plaintiffs’ counsel continued to be willing to represent these Plaintiffs after

decertification and on an individual basis is a testament to both counsel’s commitment to

their clients and the strength of their attorney-client relationship. This factor supports the

settled fee. Hanson Dec. ¶ 56.



                                               28
       Case 1:14-cv-02355-JFM Document 124 Filed 05/10/19 Page 29 of 30



       Factor 12:     Attorneys’ Fees Awards in Similar Cases

       As noted above in Factor 5, settlements involving the same fees as sought here have

been recently approved by every other federal court in the related actions. In addition,

Plaintiffs’ counsel typically resolve their cases, whether by settlement or winning

judgments, that result in fees many multiples higher than the effective hourly rate of the

settled fees in this case. This factor supports the settled fee. Hanson Dec. ¶ 57.

IV.    CONCLUSION

       For the reasons stated above, the Plaintiffs respectfully request that the Court issue

an order approving the settlement agreements submitted contemporaneously with this

motion and dismissing this action with prejudice. A proposed order for the Court’s

consideration is submitted with this unopposed motion.




                                               29
       Case 1:14-cv-02355-JFM Document 124 Filed 05/10/19 Page 30 of 30



Dated: May 10, 2019                        Respectfully submitted,

                                           STUEVE SIEGEL HANSON LLP


                                       By: /s/ George A. Hanson
                                           George A. Hanson, Admitted Pro Hac Vice
                                           MO Bar No. 43450
                                           460 Nichols Road, Suite 200
                                           Kansas City, Missouri 64112
                                           Telephone: 816-714-7100
                                           Facsimile:    816-714-7101
                                           Email: hanson@stuevesiegel.com

                                           WOODLEY AND MCGILLIVARY
                                           Megan Kathleen Mechak
                                           Molly Ann Elkin
                                           1101 Vermont Avenue NW, Suite 1000
                                           Washington, DC 20005
                                           Telephone: 202-833-8855
                                           Facsimile: 202-452-1090
                                           Email: mkm@wmlaborlaw.com
                                                  mae@wmlaborlaw.com

                                           LEAR WERTS LLP
                                           Todd C. Werts, Admitted Pro Hac Vice
                                           2003 W. Broadway, Suite 107
                                           Columbia, Missouri 65203
                                           Telephone: 573-875-1991
                                           Facsimile:   573-875-1985
                                           Email: werts@learwerts.com
                                           Attorneys for Plaintiffs
                                 CERTIFICATE OF SERVICE
       I hereby certify that on May 10, 2019, a copy of the foregoing pleading was filed

electronically. Notice of this filing will be sent by e-mail to all parties by operation of the

Court’s electronic filing system or by mail to anyone unable to accept electronic filing as

indicated on the Notice of Electronic Filing. Parties may access this filing through the

Court’s CM/ECF System.


                                           /s/Goerge A. Hanson

                                              30
